Opinion issued November 5, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00549-CV
____________

JOSE ANGEL GONZALES, Appellant

V.

DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee



On Appeal from the 313th District Court
Harris County, Texas
Trial Court Cause No. 2006-08844J



MEMORANDUM OPINION
	The parties have filed with this Court an agreement settling their dispute on
appeal.  See Tex. R. App. P. 42.1(a)(2).  Pursuant to their agreement and Texas Rule
of Appellate Procedure 42.1(a)(2)(B), without regard to the merits, we set aside
paragraphs 9 ("Termination of Respondent Father, JOSE ANGEL GONZALES'
Parental Rights), 10 ("Conservatorship of the Child"), and 11 ("Rights and Duties of
the Non-Parent Sole Managing Conservator") of the trial court's June 6, 2007
"Decree of Termination."  We remand the case to the trial court for a new trial on the
Department of Family and Protective Services' claims for parental termination and
sole managing conservatorship against Jose Angel Gonzales.  
	We order this Court's mandate to issue immediately.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.